                                Case 1:19-cv-03023-AJN Document 33 Filed 06/22/20 Page 1 of 1
                                                                                   KREINCES &
                                                                                   ROSENBERG, P.C.                                      6/22/20

                                                                                    Attorneys At Law


      Leonard Kreinces                                                                                             900 Merchants Concourse
                                                                                                                                    Suite 305
      Howard S. Rosenberg                                                                                          Westbury, New York 11590
      Admitted to Practice NY & CT
                                                                                                                           Tel (516) 227-6500
      Donna Murphy                                                  SO ORDERED 6/22/20                                     Fax (516) 227-6594
      Paralegal                                                                                                              www.kresq.com




                                                                   Alison J. Nathan, U.S.D.J.          June 17, 2020


                  VIAECF

                  U.S. District Judge Allison J. Nathan
                  United States District Court
                  Southern District of New York
                  40 Foley Square, Room 2102
                  NewYork, NewYork 10007

                                       Re:       Gold Medal, et al. v. KNJ Trading Inc.
                                                 Case No.: 19-cv-3023-AJN

                  Dear Judge Nathan:

                            We are the attorneys for the plaintiffs in the above-named matter.

                          We write to Your Honor with respect to the Court's Opinion and Order of May 27, 2020
                  which granted judgment to the plaintiffs', however, with respect to plaintiffs', Gold Medal and
                  Best Tropical, provided that they had 14 days in which to provide additional information with
                  regard to their claims in order to grant an award as to those plaintiffs.

                    C-•_;:: •.·fr:,_:� :t-i_=:: l·-:-:-rr .:!0sed due to the Covid pandemic. We just opened this week on a
                                                         1


        �::::.:�: 2 1.:-::::::::, ��:::·:::::.-:; ·::-;:, ·;.-;:;:� r:�t able to meet the Court',s deadline. We respectfully request
SO      that same be extended to and including July 10, 2020. We shall make our submission as soon as
ORDERED possibl�.

                            The courtesy and cooperation of Chambers is appreciated.

                                                                                                        fully yours,
                                                                                                       �

                                                                                                       �s��
                  HR/dm
                  Z:lkreincesl \WORK\HUNTSPOJNT\gold medal\v_ KNJ Trading\nathan.ltr.06. l 7.20.wpd
